Fourth Court of Appeals
                                San Antonio, Texas
                                      March 27, 2015

                                    No. 04-15-00004-CV

                  IN THE INTEREST OF M.M., ET AL., CHILDREN,
                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-00255
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
         Appellee's Motion for Extension of Time to File Brief is hereby GRANTED. Appellee's
brief is due on or before April 14, 2015.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court